Case: 18-60167      Document: 00514942533         Page: 1    Date Filed: 05/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 18-60167
                                                                                   FILED
                                                                                May 3, 2019
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
ZERAI HAGOS, also known as Zerai Welderufael Hagos,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A209 876 391


Before JOLLY, COSTA and HO, Circuit Judges.
PER CURIAM: *
       Zerai Hagos, a native and citizen of Eritrea, petitions for review of the
decision of the Board of Immigration Appeals (BIA) dismissing his appeal from
the order of the immigration judge (IJ) denying his applications for asylum and
withholding of removal based on his political opinion. We review the decision
of the BIA and will consider the IJ’s decision only to the extent it influenced
the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). Questions of law


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60167    Document: 00514942533     Page: 2   Date Filed: 05/03/2019


                                 No. 18-60167

are reviewed de novo and findings of fact are reviewed for substantial evidence.
Id. Under the substantial evidence standard, the alien must show that “the
evidence was so compelling that no reasonable factfinder could conclude
against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
      To establish persecution on account of a political opinion, an alien “must
show proof of a nexus between his political opinion and the persecution.”
Sharma v. Holder, 729 F.3d 407, 412 (5th Cir. 2013). “The relevant question
is the motivation of the persecutor. The alien must demonstrate through some
evidence, either direct or circumstantial, that the persecutors know of his (the
alien’s) political opinion and has or will likely persecute him because of it.”
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002). Substantial
evidence supports the BIA’s conclusion that there was no nexus between
Hagos’s political opinion and his past and feared persecution. See Sharma,
729 F.3d at 412; Shaikh, 588 F.3d at 863. Because Hagos has not shown that
he is entitled to asylum, he cannot establish that he meets the higher standard
for withholding of removal. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.
2006).
      Hagos failed to present his corroborating evidence claim to the BIA.
Therefore, the claim is unexhausted, and we do not have jurisdiction to
consider it. See Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009). To the
extent Hagos asserts that the BIA erred in determining that his corroborating
evidence was not entitled to weight, his assertion is belied by the record.
Because Hagos did not address the IJ’s conclusion that he failed to submit
adequate corroborating evidence, the BIA deemed the issue waived.
      Accordingly, Hagos’s petition for review is DENIED in part and
DISMISSED in part for lack of jurisdiction.




                                       2